DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
 Preliminary Amendment 
2.	Preliminary Amendments to the drawings 12/07/2019 and the claims on 6/21/2022 are accepted. In this amendment, claims 1-3, 5, 9-14, and 16 have been amended. 
Note:	Preliminary Amendments filed 6/21/2022 should be accompanied by a written statement indicating specific support for the change (e.g. drawings and/or claims).  If the support is implicit, an explanation is beneficial.  
Information Disclosure Statement
3.  	The information Disclosure Statement (IDS) filed 12/11/2019 has been considered.   
Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-19 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites: a testing apparatus configured to perform testing on patient specimens and on quality control specimens; and
a processor configured to retrieve, from a data structure, a plurality of sets of past
quality control parameters, wherein each set comprises a timestamp and either (i) an output value or (ii) a past calibration factor and a recovered value equal to an output value adjusted by the past calibration factor; responsive to determining that a number of the plurality of sets is greater than a threshold and that the timestamp of each set is within a time threshold: calculating a representative value of either the output values or the recovered values, accessing an expected value, and calculating the calibration factor such that an application of the calibration factor to the representative value equals the expected value; and updating the data structure with the calibration factor.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”.
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. performing testing, responsive to determining, calculating a representative value, accessing and updating; and Mathematical Relationships/Calculations, such as calculating calibration factor, where calibration factor is a mathematic function ( see Spec. [0063]).  Thus, the step 2A – prong I is yes.   
Similar limitations comprise the abstract idea of Claims 9 and 12.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements of retrieving data in claims 1, 9, and 12 that is insignificantly extra-solution activity, see MPEP 2106.05(g). A processor in claim 1 recited at a high level of generality, i.e. as a generic processor performing generic computer functions of processing data (i.e. retrieving data). 
The additional elements in the preamble in claim 1, “A laboratory instrument for testing patient specimens, the laboratory instrument”, in claim 9 “A non-transitory computer readable storage medium having executable instructions stored thereon, that, when executed by a computing device, cause the computing device to perform operations”, and in claim 12 “A method for calibrating a module of a laboratory instrument”, are not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.

However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-8, 10-11, and 13-19 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.   
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in claims 1, 9, and 12, “retrieve from a data structure” or “updating the data structure” is indefinite. It is unclear whether Applicant means “retrieve from a database” or “updating the database”? Even though the specification discloses rows or columns but there is no clarification on how to retrieve or updating the data structure, e.g. using tables/rows/columns. In addition, in claims 8 and 19, “clear data in the data structure” is unclear whether, e.g. clear rows/columns data in the data structure OR clear only records in the database?
Thus, it’s assumed “retrieve from a database” and “updating the database”.
b. Furthermore, at lines 6-8: “wherein each set comprises a timestamp and either (i) an output value or (ii) a past calibration factor and (3) a recovered value equal to an output value adjusted by the past calibration factor” is indefinite.  It is unclear whether it means each set comprises a timestamp and (i) or [ (ii) and (3) ], OR each set comprises a timestamp and [ (i) or (ii) ] and (3)?
c. at lines 9-10: “responsive to determining that a number of the plurality of sets is greater than a threshold and that the timestamp of each set is within a time threshold” is indefinite. (1) It is unclear how responsive to determining that a number of the plurality of sets is greater than a threshold when there is no “determination” recited prior?  (2) “greater than a threshold” of what? (3) “a number of the plurality of sets” of what, whether sets of the past quality control parameters?  
d. at line 13, “accessing an expected value” is indefinite. It’s unclear expected value of what, whether expected output value or expected recovered value? 
e. at lines 14-15, “calculating the calibration factor such that an application of the calibration factor to the representative value equals the expected value” lacks antecedent basis and indefinite. It is unclear: (1) whether “the calibration factor” refers as “the past calibration factor”? (2) “representative value” refers as “calculated calibration factor”?
f.  at line 16, “updating the data structure with the calibration factor” is indefinite.
It is unclear whether it means “updating the database with the calculated calibration factor”?
	g. The recitation in claims 3, 11, and 14, “wherein calculating the representative value further comprises: de-calibrating each recovered value by removing the respective past calibration factor, and calculating one of a mean, a mode, or a median of the de-calibrated values” is in definite.  It is unclear how to calculate the de-calibrating value while it was removing?
	h. The recitation in claim 7, “responsive to determining…” is indefinite. It is unclear how responsive to determining when there is no “determination” recited prior?  
	i. Similarly, claims 8, 15 and 18-19 are rejected for the same reason as claim 7.
	j. Further in claims 8 and 19, “wherein the processor is further configured to, responsive to determining a diagnostic run, clear data in the data structure” is indefinite. It is unclear whether it means determining a diagnostic run to clear the data? 
	Dependent are rejected for the same reason as respective parent claim.
Appropriate correction is required.
          Note: Due to number of 35 USC 112(b) rejection, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
Statement of the 102 and 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
 Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Yundt-Pachero, hereinafter Yundt (US patent 7,711,503) in view of Glavina et al, hereinafter Glavina (US 2016/0356800). 
As per Claims 1, 9, and 12, Yundt teaches a laboratory instrument, CRM, and method for testing patient specimens, the laboratory instrument comprising: 
a testing apparatus configured to perform testing on patient specimens and on quality control specimens (Fig 6A, step 104, col 2 lines 37-40, col 5 lines 65-66); and a processor configured to 
retrieve, from a data structure, a plurality of sets of past quality control parameters (col 3 line 2, col 5 lines 13-2 and 36-40, col 11 lines 1-6 and 15), wherein each set comprises a time and either (i) an output value or (ii) a past calibration factor and a recovered value equal to an output value adjusted by the past calibration factor (output value, e.g. result tables 78, col 10 line 65, col 11 lines 5-6, 15, and 23-24); 
responsive to determining that a number of the plurality of sets is greater than a threshold and that the time of each set (col 2 lines 57-59, col 3 lines 2-4, col 5 line 64 to col 6 line 2, col 7 lines 30-36, col 13 lines 11-15),
calculating a representative value of either the output values or the recovered values (col 2 lines 51-55, col 6 lines 19-20 and 42-44), accessing an expected value (predicted values or “control range”, col 1 lines 31-34, col 12 lines 21-36), and calculating the calibration factor (control range considered “calibration factor”, col 2 lines 28-33 and 51-59) such that an application of the calibration factor to the representative value equals the expected value (the new test result “representative value” falls within the calculated control range “expected value”, see col 7 lines 30-40); and updating the data structure with the calibration factor (update new test value “calculated control range/calibration factor” to central agency 14 in Fig 5, see col 7 lines 41-56).
Yundt does not explicitly teach a timestamp and the set comprises a timestamp of each set is within a time threshold. Glavina teaches a timestamp and the set comprises a timestamp of each set is within a time threshold (expiration date, Fig 5 step 525 and 545-565, pars 0018, 0070, 0094).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Yundt including a timestamp on each set as taught by Glavina that would indicate the calibration verification within the predetermined time and in compliance (Glavina, par 0070).
As per Claims 2, 10, and 13, Yundt in view of Glavina teaches the laboratory instrument, CRM, and method of claims 1, 9, and 12, Yundt further teaches wherein calculating the representative value comprises calculating one of a mean, a mode, or a median of the output value from each set of past quality control parameters (col 5 lines 33-40, col 6 lines 21-44).  
	As per Claims 3, 11, and 14, Yundt in view of Glavina teaches the laboratory instrument, CRM, and method of claims 1, 9 and 12, Yundt further teaches wherein calculating the representative value further comprises: de-calibrating each recovered value by removing the respective past calibration factor, and calculating one of a mean, a mode, or a median of the de-calibrated values (col 5 lines 33-40, col 6 lines 21-44).
As per Claim 4, Yundt in view of Glavina teaches the laboratory instrument of claim 1, Yundt further teaches updating the data structure causes the calibration factor to be used in future quality control tests (col 7 line 57 and col 8 line 5).  
As per Claims 5 and 16, Yundt in view of Glavina teaches the laboratory instrument and method of claims 1 and 12, Yundt further teaches wherein the processor is further configured to: test a patient specimen on a laboratory instrument to obtain a measurement of a parameter (col 1 lines 27-44, col 6 lines 52-67); calculate a recovered value by applying the calibration factor to the measurement (col 1 lines 34-38, col 14 lines 18-23); and transmit the recovered value to a display device or in an electronic communication (col 7 lines 36-37, col 9 lines 17-18).
As per Claims 6 and 17, Yundt in view of Glavina teaches the laboratory instrument and method of claims 1 and 12, Yundt further teaches the processor is further configured to: test a quality control specimen on a laboratory instrument to obtain a measurement of a parameter (col 1 lines 27-44, col 6 lines 52-67); calculate a recovered value by applying the calibration factor to the measurement (col 1 lines 34-38, col 14 lines 18-23); and store the recovered value and time in the data structure (col 3 lines 39-44, col 5 lines 14-20). Yundt does not teach timestamp and timestamp indicating a current time. Glavina teaches timestamp and access a timestamp indicating a current time (present date, pars 0018, 0094, 0101). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Yundt including a timestamp indicating a current time as taught by Glavina that would indicate the calibration verification within the predetermined time and in compliance, e.g. not expired (Glavina, pars 0070).
As per Claims 7 and 18, Yundt in view of Glavina teaches the laboratory instrument and method of claims 1 and 12, Yundt further teaches the processor is further configured to, responsive to determining that the recovered value is outside a threshold, cease processing of further specimens and initiating a calibration of the laboratory instrument (col 6 lines 51-67, col 12 lines 8-36).  
As per Claims 8 and 19, Yundt in view of Glavina teaches the laboratory instrument and method of claims 1 and 12, Yundt further teaches the processor is further configured to, responsive to determining a diagnostic run, clear data in the data structure (col 7 lines 22-40, col 9 lines 5-21).  
As per Claim 15, Yundt in view of Glavina teaches the method of claim 12, Yundt further teaches comprising responsive to determining that the calibration factor is outside a predefined tolerance, ceasing performing calibration and sending an alert (col 12 lines 8-27, col 13 lines 11-15).	
Conclusion
11. 	The following pertinent prior arts, such as: US patent 6,438,533 of Spackman et al (System for retrieval of information from data structure of Medical records), US patent 6,556,951 od Deleo et al (System and method for intelligent quality control of a process), and US patent 6,787,361 of Klee (Clinical assay calibration adjustment method).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863